     Case 2:19-cv-00504-MCE-KJN Document 15 Filed 05/21/20 Page 1 of 1

 1   E. Paul Dougherty, Jr. (SBN 182138)
     Paul.Dougherty@wilsonelser.com
 2
     Robert M. Anderson (SBN 75968)
 3   Robert.Anderson@wilsonelser.com
     WILSON, ELSER, MOSKOWITZ,
 4   EDELMAN & DICKER LLP
 5   555 South Flower Street, Suite 2900
     Los Angeles, California 90071
 6   Telephone: (213) 443-5100; Facsimile: (213) 443-5101
     Attorneys for Defendant,
 7
     GRAVITY CARTEL, LLC
 8

 9                            UNITED STATES DISTRICT COURT

10         EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION

11

12    DEAN GODING and DORENA                         Case No. 2:19-CV-00504-MCE-KJN
      GODING,
13
                        Plaintiffs,
14                                                   ORDER RE SECOND AMENDMENT
             v.                                      OF INITIAL PRETRIAL
15                                                   SCHEDULING ORDER
      GRAVITY CARTEL, LLC, and DOES
16    1 through 100, inclusive,
17                      Defendants.
18

19          Pursuant to stipulation and good cause appearing therefore,

20          IT IS HEREBY ORDERED that all dates in the Court’s Initial Pretrial Scheduling

21   Order are extended by an additional period of sixty (60) days on top of the previously

22   granted extension of ninety (90) days thereby resulting in all dates in the Initial Pretrial

23   Scheduling Order being extended by a total of one hundred and fifty (150) days.

24          IT IS SO ORDERED.

25   Dated: May 21, 2020

26

27

28
                                                     1
